Saul S. Street, J.
Petitioner seeks to compel the Board of Education to provide him with the addresses of his two children who are in the custody of their mother so as to enable him to enforce his visitation rights. It appears that the wife moved from her last-known residence, leaving no forwarding address, and that petitioner has no knowledge concerning her present whereabouts. This proceeding was apparently commenced as a tracing method, although there is no evidence whatsoever that the children are actually within the City óf New York. To grant relief here would place an egregious burden upon the board which has no central alphabetical index and which supervises over 800 schools in the city. I cannot subject the board to such research, especially in the absence of any proof that its labors when completed would produce the information sought herein.
The motion is denied.